Title: Enclosure: Joseph Milligan to John Barnes, 18 June 1817, with John Barnes’s Note to Thomas Jefferson, 11 July [1817]
From: Milligan, Joseph
To: Barnes, John


            
              
                Mr Barnes
                June 18th 1817
              
              I received the Box of Books from Mr Jefferson that he Sent to be bound they are now in the hands of one of my young men and will be finished in ten days also the book of tables which you brought will be bound in the Same time I will Send them all to Fredericksburg about the 6th or 7th of July that they may meet Mr Jefferson on his return to Monticello
              
                Yours
                Joseph Milligan
              
            
            
              
                
                  July. 11th
                   yesterday Mr Milligan shewed to me the several Volumes neatly Bound & ready for Boxing—only waited—two or three to compleat the whole—and will be put on Board the Steam Boat Washington to Morrow Eveng for Fredericksburg—in Care of Mr Gray—
                
              
              
                JB—
              
            
           